Citation Nr: 0116870	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  95-04 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a personality 
disorder.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) or bipolar affective disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from June 1961 to June 1965.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Oakland, California, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar affective disorder 
and PTSD, and denied entitlement to service connection for a 
personality disorder.  

The Board notes that the RO initially denied the above claims 
by rating decision dated in March 1992.  The claims have been 
continuously prosecuted since that decision.  The veteran 
perfected appeals in July 1993 and October 1996.

The March 1992 rating decision also established service 
connection for degenerative joint disease (DJD) of the lumbar 
and cervical spine and assigned an evaluation of 10 percent.  

In his October 1997 substantive appeal, the veteran's 
representative raised the issue of clear and unmistakable 
error (CUE) in the prior February 26, 1997 rating decision.  
Initially, the Board notes that it appears that the veteran 
and his representative are actually referring to the February 
26, 1997 supplemental statement of the case, which notified 
that the claims of entitlement to service connection for 
bipolar disorder, personality disorder and PTSD were denied 
and the reasons for the denial.  In any case, since the 
ongoing appeal herein comes from a timely appeal of the March 
1992 RO denial of those claims, the supplemental statement of 
the case is subsumed.  

In connection with his appeal, the veteran testified before a 
hearing officer at the RO in April 1994; a transcript of that 
hearing is associated with the claims file.  Additional 
evidence was submitted at the hearing.  


FINDING OF FACT

There is in-service and post-service evidence of the 
veteran's personality disorder.  


CONCLUSION OF LAW

A personality disorder is not a disability within the meaning 
of legislation providing compensation benefits and the claim 
for service connection for such a disorder is not legally 
meritorious.  38 C.F.R. § 3.303(c) (2000); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records indicate that psychiatric examination 
was normal at service entrance.  Psychiatric examination in 
January 1962 revealed an immature personality configuration.  
The records reflect that the veteran was prescribed Librium 
in July 1963.  A November 1963 psychiatric evaluation report 
indicates that the veteran had a disturbed underlying 
personality.  

VA outpatient treatment records dated from April 1991 to 
October 1991 show a diagnosis of probable narcissistic 
personality.  

The veteran underwent VA examination in November 1996.  The 
pertinent impression was personality disorder not otherwise 
specified with narcissistic and dependent traits.  

Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c); 
4.9 (2000).  

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The record shows 
that the veteran was notified in the March 1992 RO decision 
(letter attachment) of the reasons and bases for the denial 
of his claim.  He was further notified of this information in 
the September 2000 supplemental statement of the case.  In 
addition, he was afforded the opportunity to attend a 
personal hearing and/or submit additional evidence and 
argument in support of his claim and did so.  The Board 
concludes that the discussions in the March 1992 RO decision, 
as well as in the supplemental statement of the case, which 
were both sent to the veteran, informed him of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  There is no indication of pertinent outstanding 
records, and the veteran has been afforded a VA examination.  
In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  There is 
sufficient evidence of record to decide his claim properly.  

In the circumstances of this case, a remand of the issue of 
entitlement to service connection for a personality disorder 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of his claim, as set forth below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the veteran has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  For the reasons previously set forth, 
the Board believes that the veteran has been given ample 
opportunity to provide evidence and argument in support of 
his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision.  

Analysis

The veteran claims that he developed a personality disorder 
during service.  His service medical records and the post-
service evidence show diagnoses of a personality disorder by 
competent medical professionals.  Accordingly, he is shown to 
have a personality disorder that was noted in service.  By 
regulation, personality disorders are not diseases or 
injuries for service connection purposes.  38 C.F.R. §§ 
3.303(c), 4.9 (2000).  Thus, service connection may not be 
granted for a personality disorder on the basis of either 
service incurrence or aggravation.  This is true regardless 
of whether the veteran was or was not aware of having any 
emotional, behavioral or similar problems prior to service 
and regardless of the fact that a personality disorder was 
not noted on the service entrance examination.  See Winn v. 
Brown, 8 Vet. App. 510 (1996) (upholding the validity of 38 
C.F.R. § 3.303(c) with respect to personality disorders), 
appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997).  Thus, 
service connection is not warranted for a personality 
disorder. 

As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim for service connection 
for a personality disorder must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Service connection for a personality disorder is denied.  


REMAND

In March 1992, the RO denied the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder on the basis that it was not well grounded.  

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  Therefore, for these reasons, a 
remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran contends that he has an acquired psychiatric 
disorder as a result of service.  He claims that constant 
humiliation he suffered at the hands of his commanding 
officer during service resulted in psychiatric disorders, to 
include, bipolar affective disorder and PTSD, among others.  

As noted earlier, service medical records indicate that 
psychiatric examination was normal at service entrance.  On 
psychiatric evaluation in January1962, the impression was 
that the possibility of a conversion reaction or outright 
malingering could not be ruled out.  No psychiatric 
disturbance was noted on psychological evaluation later that 
month.  The records reflect that Librium was prescribed in 
July 1963.  Following a psychiatric evaluation in November 
1963, the psychiatrist opined that while it appeared that the 
veteran's back pain was rooted in psychological mechanisms, 
it was not of the magnitude to warrant medical disposition.  

The veteran claims that he was especially humiliated by his 
superior officer during an incident that took place aboard 
the USS Plunger in 1962.  He reported that as a result of his 
own mistake, the engine room was flooded.  By letter dated in 
September 1991, the Department of the Navy reported that the 
ship's deck logs made no reference to any flooding in the 
ship's engine room.  

Additionally, the veteran has identified VA outpatient and 
private treatment records.  These records have not been 
associated with the claims folder.  

At his personal hearing in April 1994, he further contended 
that motor vehicle accidents in December 1961 and in 1963 
caused his PTSD.  Transcript at 10-11.  (April 1994).  

In a statement received in April 1994 (page 12), the veteran 
asserted that there are service medical records that could 
serve to substantiate his claims.  In accordance with the 
VCAA, these records should be specifically requested.

In the April 1994 statement (page 12), the veteran also 
reported that he had been in receipt of Social Security 
Administration (SSA) disability benefits.  Records pertaining 
to the award of those benefits have not been associated with 
the claims folder.  In accordance with the VCAA, these 
records should also be specifically requested.  

Accordingly, this matter is remanded for the 
following:

1.  The veteran should be contact and 
requested to clarify his assertion that 
there are outstanding records.  If the 
veteran responds, the RO should determine 
if there are outstanding service records.  

2.  The RO should obtain from SSA all 
records pertinent to the veteran's claim 
for entitlement to SSA benefits, to 
include any decisions and the medical 
records upon which those decisions were 
based.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

4.  The RO should request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
a psychiatric disorder.  The RO should 
then take all necessary steps to obtain 
copies of those records not already 
contained in the claims folder, to 
include the records of treatment provided 
by Drs. Blat, Frazier, Eicher, Gotkin, 
and Gaylis, or by B. Schmimmel, or J. 
Garfield, as well as any treatment in 
association with a mental breakdown at 
SRI or at Bettis Lab in 1963.  

5.  The veteran should be afforded 
another examination to determine the 
nature and etiology of any acquired 
psychiatric disorder.  The examiner 
should respond to the following 
questions.  Based on the record, what are 
the most accurate current psychiatric 
diagnosis or diagnoses?  Is there any 
relationship (cause or aggravation) 
between any current diagnosis and the 
service-connected degenerative joint 
disease of the cervical and lumbar spine, 
or any event of service, to include 
motorcycle accidents?  The examiner 
should have access to the claims folder, 
including a copy of this remand.  All 
necessary tests or studies should be 
performed.  A rationale should be given 
for any opinion expressed.

6.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  

7.  Pursuant to 38 C.F.R. § 3.655, when 
the claimant without good cause fails to 
report for examination, the claim will be 
denied.  However, the veteran may show 
good cause for failing to report.  The 
regional office must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  The remand serves as 
notification of the regulation.

8.  The veteran is informed that if there 
is relevant outstanding evidence, he 
should submit that evidence to the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ 
	Member, Board of Veterans' Appeals

 



